Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
Claims 8-14 and 21-28 are pending. Claims 1-7 and 15-20 were previously cancelled. Claims 8, 23 and 24 are currently amended. Claim 28 is newly added. 

The rejection of claims 8-9, 21 and 23-27 under 35 U.S.C. 102(a)(1) as being anticipated by Somerville Roberts et al. (US 2011/0257066) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claims 8-9, 12, 21 and 25-27 under 35 U.S.C. 102(a)(1) as being anticipated by Assmann et al. (US 2009/0305938) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Somerville Roberts  as applied to claims 8-9, 21 and 23-27 above, and further in view of Edward Boucher et al. (US 2006/0069007) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Somerville Roberts as applied to claims 8-9, 21 and 23-27 above is withdrawn in view of Applicant’s amendment and arguments therein.

Claim Rejections - 35 USC § 112
Claims 8-14 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is indefinite in the recital of “a solid carrier comprising an alpha olefin sulfonate, linear alkyl sulfonate, sodium lauryl sulfate, sodium alkyl sulfate, sodium carbonate, magnesium carbonate, sodium acetate, magnesium acetate, sodium sulfate, magnesium sulfate, sodium chloride, wherein the carrier...” in lines 9-12 because it is not clear if all of the recited ingredients above are required components, or did Applicant inadvertently omit the phrase “or a combination thereof” after “sodium chloride” in line 11?
	For prior art purposes, the solid carrier in claim 8 is taken to mean the inclusion of “or a combination thereof” after “sodium chloride.”

	The remaining claims, which depend from claim 8, inherit the same rejection as in claim 8 above. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 12-13, 21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkermans et al. (US Patent No. 6,429,184, already cited in IDS dated 10/07/2021), hereinafter “Akkermans ‘184.”
	Akkermans ‘184 teaches a process for the production of a granular detergent product, the process comprising spraying droplets of a liquid binder to contact a particulate solid starting material in a low-shear granulator (see col. 1, line 65 to col. 2, line 2), such as a fluidized bed apparatus (see abstract) wherein the liquid binder comprises an acid precursor of an anionic surfactant and the solid starting material comprises an inorganic alkaline material (see col. 4, lines 15-18). In Example 1, Akkermans ‘184 teaches the production of a granular detergent product which comprises the addition of the liquid (i.e., LAS, linear alkylbenzene sulphonate) to the fluidizing solids, i.e., sodium carbonate, STPP (sodium tripolyphosphate) and zeolite 4A, in a fluidized bed apparatus, which is construed to employ an agglomerating and/or granulating process, resulting in a product comprising 24 wt% sodium LAS, 32 wt% sodium carbonate, 32 . 

Claims 8-9, 12-13, 21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkermans et al. (US Patent No. 6,274,544, already of record), hereinafter “Akkermans ‘544.”
	Akkermans ‘544 teaches a process for the production of a granular detergent product, the process comprising spraying droplets of a liquid binder to contact a particulate solid starting material in a low-shear granulator (see col. 1, lines 63-67), such as a fluidized bed apparatus (see abstract) wherein the liquid binder comprises an acid precursor of an anionic surfactant and the solid starting material comprises an inorganic alkaline material (see col. 4, lines 13-16). In Example 1, Akkermans ‘544 teaches the production of a granular detergent product which comprises the addition of the liquid (i.e., LAS, linear alkylbenzene sulphonate) to the fluidizing solids, i.e., sodium carbonate, STPP (sodium tripolyphosphate) and zeolite 4A, in a fluidized bed apparatus, which is construed to employ an agglomerating and/or granulating process, resulting in a product comprising 24 wt% sodium LAS, 32 wt% sodium carbonate, 32 wt% STPP, 10 wt% zeolite 4A and 2 wt% water (see col. 8, lines 35-66 and Table 1 on page 9), wherein the ratio of the sodium carbonate to the LAS is 32:24 or 1.33:1. The process may be carried out in either batch or continuous mode of operation as desired (see col. 2, lines 56-57). Akkermans . 

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘184 as applied to claims 8-9, 12-13, 21 and 24-27 above.
	Akkermans ‘184 teaches the features as discussed above. In addition, Akkermans ‘184 teaches that the atomization pressure of the fluidized bed apparatus in Example 1 is 2.5 bars (equivalent to 36.3 psig) and the liquid flow rate is 130 gmin-1  (equivalent to 0.29 lb/min) (see Table 1 under col. 9). Akkermans ‘184 also teaches that the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 16-26). Akkermans ‘184, however, fails to specifically disclose the air velocity and liquid flow rate of the fluidized bed as recited in claim 11. 
Considering that Akkermans ‘184 teaches that the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the specific liquid flow rate, considering that Akkermans ‘184 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘544 as applied to claims 8-9, 12-13, 21 and 24-27 above.
	Akkermans ‘544 teaches the features as discussed above. In addition, Akkermans ‘544 teaches that the atomization pressure of the fluidized bed apparatus in Example 1 is 2.5 bars (equivalent to 36.3 psig) and the liquid flow rate is 130 gmin-1  (equivalent to 0.29 lb/min) (see Table 1 under col. 8). Akkermans ‘544 also teaches that the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18). Akkermans ‘544, however, fails to specifically disclose the air velocity and liquid flow rate of the fluidized bed as recited in claim 11. 
Considering that Akkermans ‘544 teaches that the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the specific liquid flow rate, considering that Akkermans ‘544 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 8-9, 12 and 21-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Assmann et al. (US 2009/0305938, already of record), hereinafter “Assmann.”
	Assmann teaches surfactant granulates containing 10 to 90 wt. % amine oxide, 10 to 90 wt. % carrier material and 0 to 50 wt. % binder which can be manufactured by fluidized bed 
granulation (see abstract), wherein the binder preferably comprises anionic surfactants (see paragraph [0015]), and wherein the fluidized bed granulation is construed to be operated in a batch or continuous manner. Assmann also teaches a process for manufacturing the surfactant granulate, in which carrier material is fluidized in a mixer and the liquid components are deposited onto the fluidized carrier material (see paragraph [0133]).  In Example 3, Assmann teaches a process for making surfactant granulates which was prepared as follows: an aqueous anionic surfactant LAS (linear alkylbenzene sulfonate) paste was diluted with water to a 7-21 alcohols ethoxylated with 1 to 6 moles ethylene oxide, which includes lauryl ether sulfate (see paragraph  [0023]). Assmann, however, fails to specifically disclose: (1)  a process for manufacturing the surfactant granulate wherein the solid carrier is sodium carbonate as recited in claim 8; (2) the liquid surfactant is lauryl ether sulfate as recited in claim 22; and (3) wherein the method comprises the binder like starch as recited in claim 23; wherein the method comprises the carrier like sodium carbonate as recited in claim 24; and wherein the method comprises the binder and the carrier as recited in claim 28. 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zeolite in Example 3 with sodium carbonate because the substitution of art recognized equivalents as shown by Assmann is within the level of ordinary skill in the art. In addition, the substitution of 
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected lauryl ether sulfate as the specific liquid surfactant because this is one of the suitable selections taught by Assmann in paragraph [0023].
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zeolite in Example 3 with sodium carbonate and starch because the substitution of art recognized equivalents as shown by Bingeman is within the level of ordinary skill in the art, and Assmann also teaches mixtures of these carrier materials.  In addition, the substitution of one carrier material for other carrier materials is likely to be obvious when it does no more than yield predictable results.

Claims 8-10, 12-13 and 21-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci et al. (US Patent No. 6,555,514, already of record), hereinafter “Capeci.”
	Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer (underlinings supplied, see col. 4, lines 16-47), wherein the drying process can be construed to be batch or continuous. Preferably the first powder and the second powder each comprise a material selected from the group consisting of surfactants, inorganic salts, bleaches, bleach activators, builders, enzymes, encapsulated perfumes, and mixtures thereof, and the first liquid and the second liquid each comprise a material selected from the group consisting of water, surfactants, inorganic salts, dyes, polymers, builders, binders, perfumes, and mixtures thereof, and most preferably the added liquids comprise detergent surfactants in an aqueous paste form (see col. 3, lines 9-18). Suitable surfactants include anionic surfactants like the conventional C11 -C18 alkyl benzene sulfonates ("LAS") and primary, branched-chain and random C10-C20 alkyl sulfates ("AS"), especially sodium, unsaturated sulfates such as oleyl sulfate, or the C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates) (see col. 9, lines 31-40). The inorganic salts, which are builders, include the alkali metal salt of carbonates, e.g., sodium carbonate (see col. 9, line 63 to col. 10, line 3), as one of the selections. The binders include polyethylene glycol or polyacrylates (see col. 6, lines 33-45), among others, wherein the polyethylene glycol is PEG 4000 in an amount of 1.3 wt%  (see Table 1), which is known to have a melting point of 53-59oC.  Typically, the detergent 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected alkyl benzene sulfonates (LAS) and/or sodium C10 -C18 alkyl alkoxy sulfates like sodium lauryl (C12) ethoxylate sulfate (or sodium lauryl ether sulfate) as the liquid surfactant and to have selected sodium carbonate as the specific solid carrier and PEG 4000 or polyacrylate as the solid binder because these are some of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3. Regarding the weight ratio of the solid carrier (i.e., sodium carbonate) to liquid surfactant active, and the weight ratio of the liquid surfactant to the PEG 4000, considering that Capeci teaches from about 1% to about 75% by weight of builder (which includes sodium carbonate), about 1 to 50% by weight of a detersive surfactant (which includes the LAS and lauryl ethoxylate sulfate as disclosed in col. 7, prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 8-9, 12 and 21-27 above, and further in view of Akkermans et al. (US Patent. No. 6,274,544, already of record), hereinafter “Akkermans ‘544.” 
	Assmann teaches the features as discussed above. Assmann, however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluidized bed as recited in claim 11.
	It is known from Akkermans ‘544, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 8-10, 12-13 and 21-28 above, and further in view of Akkermans ‘544. 
	Capeci teaches the features as discussed above. Capeci however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer. 
	It is known from Akkermans ‘544, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Capeci to have an prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘184 or Akkermans ‘544 as applied to claims 8-9, 12-13, 21 and 24-27 above, and further in view of Capeci.
	Akkermans ‘184 or Akkermans ‘544 teaches the features as discussed above. In addition, Akkermans ‘184 or Akkermans ‘544 teaches that the liquid binder can be any other kind of anionic surfactant (in Akkermans ‘184, see col. 4, lines 19-22; in Akkermans ‘544, see col. 4, lines 17-20). Akkermans ‘184 or Akkermans ‘544, however, fails to disclose sodium lauryl ether sulfate.
	Capeci, an analogous art, teaches the features as discussed above. In particular, Capeci teaches the equivalency of the conventional C11 -C18 alkyl benzene sulfonates ("LAS") with sodium C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates), which includes sodium lauryl (C12) ether sulfate, as anionic surfactants (see col. 9, lines 31-40).
.

Response to Arguments
Applicant's arguments filed on August 16, 2021 have been fully considered but they are not persuasive. 	
	Please note that the anticipation rejection based upon Assmann has been withdrawn, hence the argument based on the anticipation rejection is moot.   
	With respect to the rejection of claims 8-10, 12-13 and 21-28 under 35 U.S.C. 103 as being unpatentable over Capeci, Applicant argues that Capeci does not hint or suggest the claimed solid carriers entering the drying device. 
	The Examiner respectfully disagrees with the above arguments because Capeci teaches the step of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, wherein the first powder is an inorganic salt, like sodium carbonate (which reads on the solid carrier), as one of the selections and the first liquid can be anionic surfactants like alkyl benzenesulfonates and/or C10-C18 alkyl alkoxy sulfates, as some of the selections, as discussed 
	Applicant also argues that independent claim 8, as amended, is patentable over Capeci, hence, all dependent claims are also patentable for the same reasons as claim 8. 
	The above response to Capeci apply here as well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761